DETAILED ACTION
The amendment filed 04/12/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	With regard to claims 8 and 13-14, the specification as original filed does lead not lead to possession of the limitations of 1. Specific gravity or higher.  The limitation is so broad as to encompass no upper 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reusser et al. (3,478,523) in views of Faulkner et al. (2016/0237819) and Applicant’s Admitted Prior Art (AAPA).
	With regard to claims 13-14, Reusser discloses a mining bolt system, comprising: 
	a bearing plate (P), said bearing plate having a central hole (fig. 1) defined axially therethrough (fig. 1),; and, a bolt (10), said bolt including a rod portion (figs. 2-3) and a bolt head (12), said bolt head including an integral, beveled washer (9) transitioning from said bolt head to said rod portion (figs. 2-3), said bolt adapted to be received through said central hole with said beveled washer adapted to self- center within said bearing plate (figs. 2-3), thereby allowing said rod portion to penetrate a sidewall (14) such that said bearing plate provides an inward force against said sidewall (figs. 2-3).

	Faulker discloses a bearing plate (10) wherein the bearing plate has a plurality of hollow cores (36/38) defined transaxially therein (fig. 5) said hollow cores are uniformly spaced (fig. 5).
	It is notoriously well-known to utilize PVC and AAPA discloses that the formulation of PVC to sink in SG of 1.6 or greater was readily available at the time the application was filed (see Applicant’s specification; pg. 6, lines 9-16; wherein PVC is readily available).
	It would have been obvious to one of ordinary skill in the art to modify Reusser and utilize a bearing plate with hollow cores as taught by Faulker in order to allow to plate to be interconnected with additional plate or supporting structure within the supporting system.
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Spearing and utilize PVC in the bearing plate in order to provide a plate resistant to corrosion and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Allowable Subject Matter
Claims 1, 3-7, 9, 11-12, and 15 are allowed.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 1, the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  The cited prior art lacks the entirely flat bottom and top surface in conjunction with the central hole and six hollow cores as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.
	Regarding claim 15, the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  The cited prior art lacks the pockets un the bearing plate in conjunction with the rebar and the strand chuck assembly as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Response to Arguments
Applicant's arguments filed 04/12/2021 regarding claims 13-14 have been fully considered but they are not persuasive.
	In response to applicant’s argument regarding the SG of PVC, the examiner disagrees.  The examiner contends that while generic PVC may have a SG of 1.35-1.45 these are not absolutes and via additives the SG can readily change as known within the art.  Furthermore, as discussed above, PVC with a high specific gravity was readily available at the time of filing.
	



	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

BF
4/16/2021